Exhibit 10.1

Two Year Employment Agreement Addendum

ScanSource, Inc. (the “Company”) entered into an Employment Agreement (the
“Agreement”) effective July 1, 2004, with Jeffery A. Bryson (the “Employee”).
The Company and the Employee seek to amend the Agreement through this Employment
Agreement Addendum (the “Addendum”) as permitted under paragraph 13 subsection
(g) of the Agreement.

Specifically, the parties seek to amend the Agreement to replace Exhibit A as
attached to the original Agreement and referenced in paragraph 4 in its entirety
and substitute the new Exhibit A attached hereto.

The new Exhibit A acknowledged and agreed to in this Addendum are the only
modifications to the Agreement. This Addendum shall not otherwise effect any
rights or obligations of the parties. Except as provided herein the Agreement
shall remain in full force and effect.

Acknowledged and Agreed

Effective January 1, 2006

 

On Behalf Of

 

ScanSource, Inc.

   

On Behalf Of

 

Employee

By:   Michael L. Baur     By:   Jeffery A. Bryson Its:   CEO & President    
Title:   Executive VP of Administration



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A to EMPLOYMENT AGREEMENT

 

Executive:

 

Jeffery A Bryson

Title:

  Executive Vice President, Administration & Investor Relations

Employment period date:

 

to June 30, 2006

Base Salary:

 

$200,000 annually

Variable Compensation earned in 2006 shall be based on the following:

The amount of variable pay is determined based on ScanSource, Inc. consolidated
operating income and return on invested capital (ROIC). The 2006 “target” amount
under this program is $50,000. The actual amount may be more or less depending
on actual operating income and ROIC achieved. Amounts earned will be paid
quarterly after the Company’s earnings release.

 

Days of Paid Vacation per Fiscal Year:

 

Approving Person:

20   CEO

Executive Notice Address:

102 Robin Road

Greenville, SC 29609